Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments, remarks and arguments filed on 07/28/2022.
Claims 1-11 are pending. 
Claims 1 and 10 are independent. 


Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/28/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carr et al. (US 5,430,362).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0152212) in view of Carr et al. (US 5,430,362).

Claim(s) 1, 5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang et al. (US 2014/0152212).

Re claim 1, Zhang teaches (Figures 2) a device (para 2) for controlling the operation of an electric machine (50), wherein the electric machine contains a rotor (para 13 discloses rotor is present) and a stator (para 13), wherein the device comprises:
a regulator (Fig. 2; 70);
an actuator (Fig. 2; 10, 20, Inv. Park Trans in combination as one unit), wherein the actuator is electrically connected at an input side of the actuator to the regulator (Figure 2; the feed back signal from Inv. Park Trans loops through modules Park Trans and Rotor angle Estim. and into the adder that’s connected before the regulator 70) and is connected electrically to the electric machine at an output side of the actuator (Figure 2);
an input point (Fig. 2), wherein the input point is electrically interconnected between an output side of the regulator and the input side of the actuator (Shows a input point in-between whats considered the actuator and regulator), wherein an electric detection signal (phase A current and phase B current) is input at the input point (Fig. 2);
and
a second return unit (Rotor Angle Estimation) for returning at least one second return signal (estimation angle) to at least one of the first return unit (Fig. 2; Clarke trans. and Park trans.; para 15) and or the actuator (Fig. 2; 10, 20 and Inverse Park Trans.; para 15),
wherein the second return unit is connected in parallel to the first return unit (Fig. 2 discloses parallel connection), wherein the second return signal represents a version of the output signal (phase A and B current; para 15) of the actuator transformed by the first return unit and processed by the second return unit (para 18), wherein the first return signal represents an angle between the rotor and the stator in the electric machine (para 18).
but fails to explicitly teach a first return unit configured to return a first return signal  to an input side of the regulator, wherein the first return unit is connected in parallel to the regulator and the actuator, wherein the first return signal represents a version of an output signal of the actuator transformed and processed by the first return unit, and wherein the first return signal is a different signal from the electric detection signal.
Carr teaches (Figures 1-2) a first return unit (46 and 52 in combination) configured to return a first return signal (P Reactive; col 8 lines 10-14) to an input side of the regulator (Fig. 2A; 56; reactor 58; col 8 lines 19-35), wherein the first return unit is connected in parallel to the regulator and the actuator (Fig. 2A and 2B discloses parallel connection), wherein the first return signal (P Reactive; col 8 lines 10-14) represents a version of an output signal (V.sub.d, V.sub.q, I.sub.d, I.sub.q; col 8 lines 10-14) of the actuator (66, 83 and 50 in combination) transformed and processed by the first return unit (col 8 lines 19-36), and wherein the first return signal is a different signal from the electric detection signal (col 8 lines 10-14);
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Zhang with the control device of Carr to
control power during start up (see Carr; abstract).

Re claim 5, Zhang in view of Carr teaches the device according to claim 1, wherein the second return unit is configured to return a third return signal (see Zhang; .theta.sub.estimation + .Delta.theta.; para 16) to at least one of a reference signal generating unit (see Zhang; Fig. 2; Speed reference signal) upstream of the regulator (see Zhang; Fig. 2) to generate a reference signal (see Zhang;.theta.sub.ramping; para 15) for the regulator or a speed control unit (see Zhang; 70) upstream of the regulator, wherein the third return signal (see Zhang;.theta.sub.estimation + .Delta.theta.) represents an angular speed (see Zhang;.theta.) of the rotor in relation to the stator in the electric machine (see Zhang; para 16).

Re claim 9, Zhang in view of Carr teaches the device according to claim 1, wherein the actuator contains a series circuit that contains a signal transformer (see Zhang; Park trans.) for transforming a rotor coordinate system (see Zhang; dq)
into a stator coordinate system (see Zhang; para 16), a pulse width modulation device (see Zhang; 30) and 
a converter (see Zhang; 40) for providing the output signal of the actuator unit (see Zhang; para 14), wherein the second return signal can be received by the signal transformer (see Zhang; para 16).

Re claim 10, Zhang teaches (Figure 2) a method for controlling the operation of an electric machine, wherein the electric machine contains a rotor (para 13 discloses rotor is present) and a stator (para 13), wherein the method comprises:
inputting an electric detection signal at an input point (Figure 2) that is electrically interconnected between an output side of a regulator (70) and an input side of an actuator (10, 20, Inverse Park Trans.),
wherein the actuator is connected electrically to the regulator at the input side of the actuator (Figure 2; the feed back signal from Inv. Park Trans loops through modules Park Trans and Rotor angle Estim. and into the adder that’s connected before the regulator 70), and is connected electrically to the electric machine at an output side of the actuator (Figure 2); 
processing an output signal of the actuator using a first return unit (Clarke Trans. and Park Trans.) and a second return unit (Rotor Angle Estimation), wherein the first return unit is connected in parallel to the regulator and the actuator (Fig. 2 discloses parallel connection), wherein the second return unit is connected in parallel to the first return unit (Fig. 2 discloses parallel connection); 
returning at least a second return signal (estimation angle; para 15) from the second return unit (Rotor Angle Estimation) to at least one of the first return unit or the actuator (para 15), wherein the second return signal represents a version of the output signal (phase A and B current; para 15) of the actuator transformed by the first return unit (para 15) and
processed by the second return unit (para 18), wherein the second return signal represents an angle between the rotor and the stator in the electric machine (para 18);
but fails to explicitly teach returning a first return signal from the first return unit to an input side of the regulator (para 13), wherein the first return signal represents a version of an output signal of the actuator transformed (para 13) and processed by the first return unit (Clarke Trans. and Park Trans.; para 13).
Carr teaches (Figures 1-2) returning a first return signal (P Reactive; col 8 lines 10-14) from the first return unit (46 and 52 in combination) to an input side of the regulator (Fig. 2A; 56; reactor 58; col 8 lines 19-35), wherein the first return signal represents a version of an output signal (V.sub.d, V.sub.q, I.sub.d, I.sub.q; col 8 lines 10-14) of the actuator (66, 83 and 50 in combination) transformed (col 8 lines 19-36) and processed by the first return unit (col 8 lines 19-36).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Zhang with the control device of Carr to
control power during start up (see Carr; abstract).



Claims 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0152212) in view of Carr et al. (US 5,430,362) as applied to claim 1 above, and further in view of Huang, Jia-cai et al. (CN 103117703).

Re claim 2, Zhang in view of Carr teaches the device according to claim 1, but fails to explicitly teach wherein the second return unit contains a demodulation device and a model surveillance device, wherein the demodulation device is configured to demodulate the version of the output signal of the actuator transformed by the first return unit, and wherein the model surveillance device is configured to generate at least the second return signal based on an output signal of the demodulate device.
Huang teaches (Figures 1-4) wherein the second return unit (clark transformation module) contains a demodulation device (para 36; the feedback signal is deformed by the transformation) and a model surveillance device (contains sliding mode observer; para 36), wherein the demodulation device is configured to demodulate the version of the output signal of the actuator transformed by the first return unit (para37), and wherein the model surveillance device is configured to generate at least the second return signal based on an output signal of the demodulate device (para 37 and 38; the signal is generated and transmitted to the fractional phase-locked loop).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Zhang with the control device of Carr further with the control device of Huang to accurately estimate motor speed and rotor position (see Huang; para 45).

Re claim 3, Zhang in view of Carr in view of Huang teaches the device according to claim 2, wherein the demodulation device contains a bandpass filter (see Huang; para 88; discloses the filter is lowpass filter) centered on an input frequency of the detection signal for filtering the version (see Huang; para 88) of the output signal (see Huang; para 88) of the actuator transformed by the first return unit (see Huang; para 38), a sign function unit (see Huang; para 90; the Park converting module contains components that generate the signal) connected to the bandpass filter (see Huang; lowpass filter) for signal transmission, a multiplication unit (see Huang; para 90; the Park converting module contains components that generate the signal) connected to the bandpass filter (see Huang; lowpass filter) and the sign function unit for signal transmission (see Huang; Fig. 2), and a correction unit (see Huang; para 90; the Park converting module contains components that generate the signal) connected to the multiplication unit for signal transmission in order to use a correction factor based on the detection signal (see Huang; para 90), wherein the demodulation device also, contains a lowpass filter (see Huang; para 88) connected to the correction unit for signal transmission (see Huang; para 88).

Re claim 4, Zhang in view of Carr in view of Huang teaches the device according to that claim 2, wherein the model surveillance device contains a model regulator (see Huang; contains sliding mode observer; para 36), a delay element (see Huang; para 36 contains multiple components in the sliding mode observer) and an output element (see Huang; para 36 contains multiple components in the sliding mode observer), wherein the output element contains a phase control loop or a mechanical monitor (see Huang; para 38).

Re claim 6, Zhang in view of Carr teaches the device according to claim 1, but fails to explicitly teach wherein the first return unit contains a first signal transformer for transforming a coordinate system relating to phases (abc) of the electric machine [[(M)]] into a stator coordinate system (a), a second signal transformer [[1152)]] connected to the first signal transformer [[(142)]] for signal transmission for transforming a stator coordinate system (a) into a rotor coordinate system (dq), a signal reconstruction device [[(154)]] connected to the second signal transformer [[(152)]] for signal transmission for reconstructing the output signal [[(138)]] of the actuator [[(130)]], a third signal transformer connected to the signal reconstruction device [[(154)]] for transforming a rotor coordinate system (dq) into a stator coordinate system (a), and a fourth signal transformer [[(146)]] connected to the first signal transformer [[(142)]] and the third signal transformer [[(156)]] for signal transmission for transforming a stator coordinate system (a) into a rotor coordinate system (dq).
Huang teaches wherein the first return unit contains a first signal transformer (clark transformation; para 36) for transforming a coordinate system relating to phases (abc) of the electric machine (PMSM) into a stator coordinate system (alpha-beta coordinate system), a second signal transformer (Park conversion module) connected to the first signal transformer for signal transmission for transforming a stator coordinate system into a rotor coordinate system (dq), a signal reconstruction device (Fig. 2) connected to the second signal transformer for signal transmission for reconstructing the output signal of the actuator (Fig. 2; para 38), a third signal transformer (Park inverse conversion module) connected to the signal reconstruction device for transforming a rotor coordinate system (Fig. 2) into a stator coordinate system (para 41), and a fourth signal transformer (Park inverse conversion) connected to the first signal transformer and the third signal transformer for signal transmission for transforming a stator coordinate system into a rotor coordinate system (41).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Zhang with the control device of Carr further with the control device of Huang to accurately estimate motor speed and rotor position (see Huang; para 45).

Re claim 7, Zhang in view of Carr in view of Huang teaches the device according to claim 6, wherein the signal reconstruction unit is configured to subtract a version of the output signal (see Huang; para 38) of the actuator reconstructed by means of the signal reconstruction unit from a measured version of the output signal of the actuator (see Huang; para 38).

Re claim 8, Zhang in view of Carr in view of Huang teaches the device according to claim 6, wherein the signal reconstruction device is configured to reconstruct the output signal of the actuator based on an input frequency of the detection signal (see Huang; para 38) and a matrix stored in the form of a reference table (see Huang; para 32).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0152212) in view of Carr et al. (US 5,430,362) as applied to claim 10 above, and further in view of Tian (US 9,369,073).

Re claim 11, Zhang in view of Carr fails to explicitly teach a non-transitory machine readable storage medium having stored thereon a computer program that, when executed by at least one processing device, is configured to cause the at least one processing device to perform the method according to claim 10.
Tian teaches a non-transitory machine readable storage medium (1330; system memory; col. 14 lines 14-28) having stored thereon a computer program that (col 14 lines 14-28), when executed by at least one processing device (computer 1310), is configured to cause the at least one processing device to perform the method according to claim 10 (col 14 lines 14-28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Zhang with the control device of Carr further with the control device of Tian to communicate data (see Tian; col 13 lines 53-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846